NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMEY PERRY,                                    No.    21-55513

                Plaintiff-Appellant,            D.C. No.
                                                2:20-cv-02996-GW-AGR
 v.

RICHARD J. GOTTLIEB, in individual              MEMORANDUM*
capacity; in representative capacity as trustee
of the Richard J. Gottlieb Separate Property
Trust dated July 30, 2018,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                            Submitted March 10, 2022**
                               Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and MOLLOY,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
      Jamey Perry appeals from a final order of dismissal, following the district

court’s denial of her motion to amend her complaint in this disability action against

Richard Gottlieb, a clothing store owner. Perry sought injunctive relief under Title

III of the ADA against Gottlieb because of accessibility barriers at his store.

Gottlieb removed the accessibility barriers, and the court dismissed her ADA claim

as moot. Perry then requested leave to amend her complaint to seek nominal

damages under Title III of the ADA, and the district court denied her request as

futile. “We review the denial of leave to amend for an abuse of discretion, but we

review the futility of amendment de novo.” Cohen v. ConAgra Brands, Inc., 16

F.4th 1283, 1287 (9th Cir. 2021). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      1.     The district court correctly found that plaintiffs may not seek nominal

damages under Title III of the ADA. Arroyo v. Rosas, 19 F.4th 1202, 1205–06

(9th Cir. 2021); see also 42 U.S.C. §§ 12188(a)(1), 2000a-3(a). Because Perry

sought to amend her complaint to request this legally unavailable form of relief,

the district court properly deemed her request futile.

      2.     The district court also correctly concluded that our precedent holding

that nominal damages are unavailable under Title III of the ADA is not clearly

irreconcilable with the Supreme Court’s decision in Uzuegbunam v. Preczewski,

141 S. Ct. 792 (2021). See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003)


                                          2
(en banc). In Uzuegbunam, the Supreme Court addressed only standing, holding

“that a request for nominal damages satisfies the redressability element of standing

where a plaintiff’s claim is based on a completed violation of a legal right.” 141 S.

Ct. at 801–02. But the Supreme Court did not address the availability of nominal

damages under Title III of the ADA. Nor did it hold that nominal damages are

now available as an inherent remedy for all legal injuries.

      AFFIRMED.




                                          3